UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2255



ESTELLE C. GRAINGER,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
02-2135-S)


Submitted:   January 16, 2003             Decided:   January 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Estelle C. Grainger, Appellant Pro Se. Thomas Michael DiBiagio,
United States Attorney, Tarra R. DeShields-Minnis, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Estelle    C.   Grainger   appeals   the   district    court’s   order

dismissing     her   employment   discrimination     complaint     without

prejudice.     We conclude, as did the district court, that Grainger

failed to exhaust her administrative remedies.             Accordingly, we

affirm for the reasons stated by the district court.          See Grainger

v. Barnhart, No. CA-02-2135-S (D. Md. Oct. 21, 2002).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  AFFIRMED




                                    2